Matter of Crawford v New York City Dept. of Info. Tech. & Telecom. (2016 NY Slip Op 01397)





Matter of Crawford v New York City Dept. of Info. Tech. & Telecom.


2016 NY Slip Op 01397


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


314 104275/12

[*1]In re Susan Crawford, et al., Petitioners-Appellants,
vNew York City Department of Information Technology and Telecommunications, Respondent-Respondent.


David A. Schulz, New York, for appellants.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered on or about March 27, 2014, which, insofar as appealed from as limited by the briefs, granted respondent's cross motion to seal the papers it filed in opposition to the CPLR article 78 petition and the papers that petitioners filed in reply, unanimously dismissed, without costs.
Petitioners' right to appeal from the order terminated with the entry of the final judgment in this proceeding (see Matter of Aho, 39 NY2d 241, 248 [1976]). We reject any suggestion by petitioners that the rule stated in Matter of Aho is inapplicable to sealing orders, such as the order at issue on appeal (see Anonymous v Anonymous, 251 AD2d 610 [2d Dept 1998]). Further, the Aho rule is applicable even if the order appealed from does not necessarily affect the final judgment (see Siegmund Strauss, Inc. v East 149th Realty Corp., 81 AD3d 260, 266-267 [1st Dept 2010], mod on other grounds 20 NY3d 37 [2012]). The order is a nonfinal, intermediate order, because it did not dispose of the petition seeking certain documents; the doctrine of implied severance does not apply (see Burke v Crosson, 85 NY2d 10, 15-17 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK